Fourth Court of Appeals
                                      San Antonio, Texas
                                           November 8, 2016

                                          No. 04-16-00676-CV

                                     IN RE John M. DONOHUE

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

        On November 3, 2016, Relator filed a petition for writ of mandamus. The court has
considered the petition and is of the opinion that Relator is not entitled to the relief sought.
Accordingly, the petition is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will
issue at a later date.


           It is so ORDERED on November 8, 2016.



                                                          _________________________________
                                                          Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of November, 2016.



                                                          ___________________________________
                                                          Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2012CI19573, styled Martha Donohue v. John M. Donohue, in the 288th
Judicial District Court, Bexar County, Texas, the Honorable David A. Canales presiding.